Case 3:17-cv-01154-LAB-AGS Document 49-6 Filed 10/08/18 PageID.766 Page 1 of 6




                EXHIBIT “C”
                               EXHIBIT "C"              17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-6 Filed 10/08/18 PageID.767 Page 2 of 6

                           Ralph Lissaur, M.D. 8/21/2018


   1               IN THE UNITED STATES DISTRICT COURT

   2             FOR THE SOUTHERN DISTRICT OF CALIFORNIA

   3

   4    MICHELLE MORIARTY, an individual, As )
        Successor in Interest to the Estate  )
   5    of HERON MORIARTY and as Guardian Ad )
        Litem to ALEXANDRIA MORIARTY, ELIJAH )
   6    MORIARTY, and ETERNITY MORIARTY,     )
                                             )
   7                Plaintiffs,              )
                                             )
   8         vs.                             ) Case No.: 17-cv1154-
                                             ) LAB(AGS)
   9    COUNTY OF SAN DIEGO, DR. ALFRED      )
        JOSHUA, individually, and DOES 1     )
  10    through 10, Inclusive,               )
                                             )
  11                Defendants.              )
        _____________________________________)
  12

  13

  14

  15                DEPOSITION OF RALPH LISSAUR, M.D.

  16                        SAN DIEGO, CALIFORNIA

  17                            AUGUST 21, 2018

  18

  19

  20

  21

  22         REPORTED BY:     Kathryn L. Edwards, CSR No. 7288

  23

  24

  25

                    Peterson Reporting Video & Litigation Services

                                  EXHIBIT "C"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-6 Filed 10/08/18 PageID.768 Page 3 of 6

                           Ralph Lissaur, M.D. 8/21/2018


   1               IN THE UNITED STATES DISTRICT COURT

   2             FOR THE SOUTHERN DISTRICT OF CALIFORNIA

   3

   4    MICHELLE MORIARTY, an individual, As )
        Successor in Interest to the Estate  )
   5    of HERON MORIARTY and as Guardian Ad )
        Litem to ALEXANDRIA MORIARTY, ELIJAH )
   6    MORIARTY, and ETERNITY MORIARTY,     )
                                             )
   7                Plaintiffs,              )
                                             )
   8         vs.                             ) Case No.: 17-cv1154-
                                             ) LAB(AGS)
   9    COUNTY OF SAN DIEGO, DR. ALFRED      )
        JOSHUA, individually, and DOES 1     )
  10    through 10, Inclusive,               )
                                             )
  11                Defendants.              )
        _____________________________________)
  12

  13

  14                DEPOSITION OF RALPH LISSAUR, M.D.,

  15    taken by the attorney for the Plaintiff, commencing at

  16    the hour of 10:15 a.m., on Tuesday, August 21, 2018, at

  17    401 West A Street, Suite 1900, San Diego, California,

  18    before Kathryn L. Edwards, Certified Shorthand Reporter

  19    in and for the State of California.

  20

  21

  22

  23

  24

  25

                    Peterson Reporting Video & Litigation Services              2

                                  EXHIBIT "C"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-6 Filed 10/08/18 PageID.769 Page 4 of 6

                           Ralph Lissaur, M.D. 8/21/2018


   1    APPEARANCES:

   2         For the Plaintiffs:

   3              MORRIS LAW FIRM
                  BY: CHRISTOPHER MORRIS, ESQ.
   4                   and
                       DANIELLE R. PENA, ESQ.
   5              501 West Broadway, Suite 1480
                  San Diego, California 92101
   6              619-826-8060

   7
             For the Defendant, County of San Diego:
   8
                  OFFICE OF COUNTY COUNSEL
   9              BY: CHRISTOPHER J. WELSH, ESQ.
                  1600 Pacific Highway, Room 355
  10              San Diego, California 92101
                  619-531-4860
  11

  12         For the Defendant, Dale Weidenthaler:

  13              JOSEPH T. KUTYLA, ESQ.
                  10620 Treena Street, Suite 230
  14              San Diego, California 92131
                  858-345-9560
  15

  16         For the Defendant, Ralph Lissaur, M.D.:

  17              WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER
                  BY: ROBERT W. HARRISON, ESQ.
  18              401 West A Street, Suite 1900
                  San Diego, California 92101
  19              619-321-6200

  20
             For the Defendant, CPMG, Amanda Daniels, N.P.:
  21
                  LOTZ, DOGGETT & RAWERS, LLP
  22              BY: BRIAN T. BLOODWORTH, ESQ.
                  101 West Broadway, Suite 1110
  23              San Diego, California 92101
                  619-233-5565
  24

  25

                    Peterson Reporting Video & Litigation Services              3

                                  EXHIBIT "C"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-6 Filed 10/08/18 PageID.770 Page 5 of 6

                             Ralph Lissaur, M.D. 8/21/2018


   1         A     A patient could be by themselves.

   2         Q     There's three or four different types of

   3    medical housing that could be isolative housing.                  Were

   4    you aware of any medical isolative housing options that

   5    were available to you to make assignments to?

   6               MR. HARRISON:         Vague and ambiguous.          Lacks

   7    foundation.     Calls for speculation.

   8               MR. WELSH:        Vague and ambiguous.

   9               THE WITNESS:        No.

  10    BY MR. MORRIS:

  11         Q     Well, how could you make appropriate medical

  12    housing determinations, sir, if you didn't know what

  13    types of medical housing options were available?

  14               MR. HARRISON:         Argumentative as phrased.

  15    Also, it's incomplete.         Lacks foundation.

  16               THE WITNESS:        So if a patient is suicidal,

  17    then the patient would go -- then I would recommend for

  18    a patient to go to a suicide cell, independent of the

  19    custody classification of the different types of housing

  20    in the institution.

  21               If a patient is homicidal, then I would

  22    recommend that the patient be kept away from other

  23    patients or other inmates, so that they didn't have an

  24    opportunity to implement their homicidal intent.                  And so

  25    being by themselves in a cell, whether that cell was one

                      Peterson Reporting Video & Litigation Services               59

                                    EXHIBIT "C"                   17cv1154-LAB(AGS)
Case 3:17-cv-01154-LAB-AGS Document 49-6 Filed 10/08/18 PageID.771 Page 6 of 6

                            Ralph Lissaur, M.D. 8/21/2018


   1    type of housing or other type of housing, wasn't really

   2    foremost on my mind, but being by themselves would be

   3    what I would recommend.

   4         Q     So you simply made a recommendation.                  If the

   5    patient was actively suicidal, they would go to a safety

   6    cell; right?

   7         A     That's correct.

   8         Q     And if they were less than --              If they were

   9    homicidal, that they would be segregated?

  10         A     That's correct.

  11         Q     Okay.     What if the patient was agitated and

  12    psychotic?

  13               MR. WELSH:       Vague and ambiguous.          Incomplete

  14    hypothetical.

  15               MR. HARRISON:        Join.

  16               THE WITNESS:       So agitation and psychosis

  17    exists on a spectrum, and I guess it depends on the

  18    degree of agitation and psychosis.             But if someone is

  19    floridly agitated and psychotic, then I would want them

  20    to be by themselves.

  21    BY MR. MORRIS:

  22         Q     In what type of housing?

  23         A     It wouldn't be a type of housing.                  It would be

  24    they'd be by themselves.

  25         Q     So you were not familiar then with the level

                     Peterson Reporting Video & Litigation Services                 60

                                   EXHIBIT "C"                   17cv1154-LAB(AGS)
